Mr. Justice Harker delivered the opinion oethe Court. Plaintiff in error, charged by indictment with the commission of a misdemeanor, at the May term, 1892, of the court below, moved for a continuance and supported his motion by affidavit. The court sustained the motion but continued the cause at his costs. At the October term, following, a trial was had resulting in his acquittal. He now brings the record to this court "and asks a reversal of the judgment against him for the people’s costs of the May term, 1892, amounting to $135.55. Where a defendant, who is tried upon a criminal charge, is acquitted, he is absolved from the payment of all costs. Wells v. McCullock, 13 Ill. 606; McArthur v. Artz, 129 Ill. 352. If he shows a legal right to a continuance in order to properly present his defense, he can not be compelled to pay the costs of the term to obtain it. Judgment reversed.